Citation Nr: 1315762	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the achievement of the Veteran's stated vocational goal is reasonably feasible for purposes of entitlement to vocational rehabilitation and training under Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from August 1996 to November 1998 and from June 2004 to December 2005, to include combat service in Iraq, and his decorations include the Combat Action Badge.

This matter is before the Board of Veterans' Appeals (Board) from a September 2009 determination of the Vocational Rehabilitation & Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO), which concluded the Veteran's stated vocational goal was not reasonably feasible.

(A separate decision with a different docket number will be promulgated on the issues of entitlement to service connection for residuals of traumatic brain injury; whether new and material evidence had been received to reopen claims of service connection for disabilities of the left shoulder, knees, ankles, bank, and shin splints; and entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD)).


FINDINGS OF FACT

1.  The Veteran has service-connected disabilities evaluated at least 20 percent disabling, has a serious employment handicap and was approved to receive Chapter 31 vocational rehabilitation services.

2.  The preponderance of the evidence is against a finding that the Veteran's stated vocational goal of concrete sales is reasonably feasible.


CONCLUSION OF LAW

Inasmuch as the Veteran's stated vocational goal is not reasonably feasible, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.35, 21.40, 21.53 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the United States Court of Appeal for Veterans Claims (Court) has held that the notification procedures stipulated in the VCAA do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See generally, Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that "VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  Moreover, 38 C.F.R. §§ 21.32, 21.33 provide additional notice provisions. 

Initially, the Board notes that the Veteran was sent correspondence dated in April 2009 noting the time and place for a meeting to discuss his application for vocational rehabilitation benefits.  The record also reflects that he signed a VR&E orientation form which summarized the mission, goals, qualifications, and services provided by the VR&E program.  The September 2009 decision denying his claim explained that it had been determined his stated vocational goal was found to not be reasonably feasible.  The Board further notes that the Veteran has had other claims for VA benefits over the years, which indicates he is aware of VA's basic duties to assist a claimant in the development of his or her claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his vocational rehabilitation claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content, timing or absence of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that an Individual Extended Evaluation Plan (IEEP) was promulgated for the Veteran to determine whether his stated vocational goal was reasonably feasible, and that he underwent evaluation over a period of months in regard to this matter.  Moreover, there is no indication of any relevant evidence that has not been obtained or requested.  As part of his Substantive Appeal, he indicated that no hearing is desired in this case.  Therefore, the Board finds that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002 & Supp. 2012).  Basic entitlement to Chapter 31 benefits requires that the veteran have a service-connected disability that is rated 20 percent disabling or more, and be found by the VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

Turning to the specific facts of the Veteran's claim, the Board observes that the Veteran's basic eligibility for vocational rehabilitation benefits is not at issue.  It is uncontested that the Veteran has service-connected disabilities compensable at a level of 20 percent or more, and that he has been found to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. §§ 3101, 3102; 38 C.F.R. §§ 21.40, 21.51(b).  His claim was ultimately denied below on basis that his stated vocational goal of concrete sales was not reasonably feasible.  

Under the applicable law and regulations, the term "vocational goal" means a gainful employment status consistent with the veteran's abilities, aptitudes and interests.  The VA shall determine the reasonable feasibility of achieving a vocational goal in each case in which a veteran is eligible to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106; 38 C.F.R. § 21.53. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The criteria of feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The criteria for a finding of reasonable feasibility for vocational training purposes are not the same as those considered when assigning disability ratings under the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The VA is not required to provide rehabilitation services when the achievement of a vocational goal is not currently reasonably feasible beyond any reasonable doubt. 38 C.F.R. § 21.53(e)(2).  Achievement of a vocational goal is not reasonably feasible if the effects of a veteran's disabilities (service-and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In this case, the initial April 2009 feasibility evaluation noted that the Veteran had worked as a manager of a mattress store from 2001 to 2002, and as regional sales manager for this mattress company from 2002 until his deployment to Iraq in 2004.  Since his return from Iraq in November 2005, it was noted that the Veteran re-enrolled in school in Spring 2006 to obtain a Bachelor's Degree in construction management.  However, he was in a motor vehicle accident in October 2006, and incurred a severe brain injury.  His first job following the motor vehicle accident involved placing stickers on packages, but he was fired from that job for being too slow.  He then obtained employment for a company lifting boxes and picking weeds.  However, he was unable to state the dates he worked for either of these companies.  He did report leaving the last job to attend school, where he had presently completed 117 credits and had a 2.0 GPA.  His disability conditions included his service-connected posttraumatic stress disorder (PTSD) and tinnitus, as well as nonservice-connected left shoulder condition, back pain, bilateral knee pain, shin splints, and ankle pain.  Additionally, it was noted that the following issues had been deferred: hearing loss, stroke, traumatic brain injury (TBI), paralysis.  It was noted that he experienced memory loss, difficulty retrieving new information, and was easily distracted.  Due to hemiparesis, he walked with a limp and utilized handrails to ascend and descend stairs.  He was not able to walk extended distances.  He also indicated that he was willing to relocate for employment and would like to relocate to Australia.

Following evaluation of the Veteran, it was determined that he had deficiencies in education and training, as well as disabling conditions.  It was also found that he had not overcome the affects of the impairment, noting that he had had several interviews but had not received any job offers.  Additionally, it was determined that the impairments to employability do result in substantial part from the service-connected condition, that the service-connected disability currently does effect the Veteran's ability to maintain employment.  He was found to have a serious employment handicap, with reference to the impairment caused by the TBI from the 2006 motor vehicle accident to include limited use of his right side, walking with a pronounced limp, irregular speech pattern to include repeating the same sentence at times, writing appointments down in a very slow and meticulous manner, and not being able to maintain employment for longer than a few months since the 2006 motor vehicle accident.  Finally, it was determined that, at this point, the feasibility of a vocational goal could not be determined.  It was noted that the Veteran stated he would like to obtain employment in concrete sales.  Although he had extensive sales experience prior to his motor vehicle accident, it was not known if he could obtain and maintain employment in a complex sales environment.

An IEEP was subsequently developed in which it was noted that the Veteran continued to attend school.  The first objective of his IEEP was for the Veteran to participate in all physical and mental health treatment.  The second objective was for the Veteran to obtain the counseling and supportive services necessary to stabilize personal issues that will facilitate further vocational preparation and career planning.  The third objective was to determine stamina for employment.  Finally, it was noted that the Veteran understood the purpose of the IEEP was to evaluate the feasibility of his returning to work in sales.

A subsequent September 2009 evaluation completed by a vocational rehabilitation counselor (VRC) noted the objective of the IEEP.  In regard to the first objective, it was noted that the Veteran attended weight lifting/strength training at the VA Medical Center (VAMC).  However, the Board notes that its own review of these therapy records reflects the Veteran was often late for his scheduled therapy sessions.  Further, the September 2009 evaluation noted that the Veteran had been prescribed meitromirtazepine but had not taken it for at least 2 months due to suicidal thoughts.  It addition, it was indicated that the second objective of the IEEP was not met as the Veteran did not obtain individual counseling and discontinued attending the PTSD group due to conflicts with his class schedule.  Moreover, it was noted that the final objective was to determine the Veteran's stamina for employment by the Veteran completing a cover letter and resume, investigate and apply for internship opportunities, identify suitable employers in the local area and provide the VRC with company names and positions applied for.  It was noted that the Veteran provided the VRC with a resume and 2 job postings, but he did not investigate internship opportunities or employment in the local area.  During his meetings with the VRC he indicated that he wanted to work for a company that would involve return to Iraq.  Despite repeated requests, the Veteran did not provide VRC with the requirements for employment with this company or with additional job postings for suitable entry-level employment.  It was also noted that the Veteran stated he did not have any resulting limitations from the motor vehicle accident and would be able to work in any capacity.  The Veteran also indicated that school and attention to his personal and medical issues prevented him from looking for suitable employment.

Based on the foregoing, the VRC determined that the achievement of a vocational goal was not reasonably feasible based on the Veteran's service-connected and nonservice-connected disabilities, his lack of insight into the limitations imposed on him by his disabilities, and not meeting the objectives outlined by the IEEP.

In this case, the Board concurs with the VRC's determination that the Veteran's stated vocational goal of concrete sales was not reasonably feasible.  Although the record does indicate that the Veteran ultimately graduated from school with a Bachelor of Science degree in 2009, the Board finds it significant that he was unable to complete the stated objectives of the IEEP.  

The Board also considers it significant that the VRC has extensive specialized training in vocational rehabilitation.  That adds to the probative weight of her assessment.  See Black v. Brown, 10 Vet. App. 297 (1997) (An opinion rendered by a one with specialized training may be considered more probative than a non-specialist's finding).  Although the Veteran insists that his stated vocational goal is reasonably feasible, there is no indication that he has the requisite expertise to render an opinion as to the level of vocational training necessary to obtain and maintain suitable employment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Moreover, the Board has additional reason to question the Veteran's assertions in light of their inconsistency with other pertinent evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, the September 2009 VRC evaluation noted that he reported no current impairment from the 2006 motor vehicle accident.  However, the other evidence of record reflects significant impairment from the TBI incurred from that accident.  Moreover, in an August 2012 statement his accredited representative asserted he was entitlement to a total rating based upon individual unemployability (TDIU).

In summary, the record reflects the Veteran experiences significant impairment form his service-connected and nonservice-connected disabilities, particularly his nonservice-connected TBI residuals; he was unable to complete the stated objectives of his IEEP; a VRC with extensive specialized training in vocational rehabilitation concluded that the vocational goal was not reasonably feasible; and the Veteran's own contentions that his current medical disabilities do not cause impairment for this stated goal is inconsistent with and contradicted by the other evidence of record.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's stated vocational goal is reasonably feasible.  Consequently, the benefit sought on appeal must be denied.


ORDER

Inasmuch as the Veteran's stated vocational goal is not reasonably feasible, the benefit sought on appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


